UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7764



PAUL A. LEE,

                                             Petitioner - Appellant,

          versus


STATE OF WEST VIRGINIA, by the Attorney
General of the State of West Virginia,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-00-143-5)


Submitted:     February 27, 2002            Decided:   March 19, 2002


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul A. Lee, Appellant Pro Se. Dawn Ellen Warfield, OFFICE OR THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Lee filed a petition for habeas corpus seeking, in

effect, to attack a 1976 West Virginia state conviction for armed

robbery because that conviction was used to enhance a 1991 federal

sentence for drug trafficking.   See 28 U.S.C.A. § 2254 (West 1994

& Supp. 2001).    The district court denied relief based on its

conclusion that Lee was not “in custody” for purposes of the state

conviction.   Lee appeals.

     Regardless of whether Lee is able to meet the in custody

requirement for bringing a habeas petition, a prisoner may not

(except in narrow circumstances not applicable in this case)

collaterally attack an expired conviction that has been used to

enhance a sentence for which the prisoner is presently in custody.

Daniels v. United States, 532 U.S. 374, 382 (2001); Lackawanna

County Dist. Attorney v. Cross, 532 U.S. 394, 403-04 (2001).    We

therefore deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before us and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2